DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (U.S. Publication No. 2011/0238614 A1; hereinafter Yoon).
	With respect to claim 1, Yoon discloses a method for creating a planning task, by a processor, comprising: 	generating a plurality of atoms (see ¶[0014]-¶[0016]); 	partitioning the plurality of atoms into a plurality of variables (see ¶[0019]-¶[0020]); 	generating a casual graph based on the plurality of variables (See Figure 2); 	creating a layered graph including interchanging variable value layers and action layers based on the casual graph (See ¶[0022-0023]); and 	generating a planning task based on the layered graph (See Figure 4 and ¶[0027]).
	With respect to claim 2, Yoon discloses wherein the generating of the plurality of atoms includes randomly selecting a number of the plurality of atoms, and wherein the partitioning the plurality of atoms into the plurality of variables includes randomly selecting a number of the plurality of variables (See ¶[0017-0018] and ¶[0037]).
	With respect to claim 3, Yoon discloses wherein the generated planning task is a simplified action structures (SAS+) planning task, and further comprising translating the SAS+ planning task to a Stanford Research Institute Problem Solver (STRIPS) fragment of Planning Domain Definition Language (PDDL) (See ¶[0039]).
	With respect to claim 4, Yoon discloses wherein the casual graph includes a structure, and the structure includes a chain, a bipartite graph, a fork, a tree, or a direct acyclic graph (DAG) (See Figure 4).
	With respect to claim 5, Yoon discloses wherein the layered graph is a relaxed planning graph (RPG) (See Figure 4-5).
	With respect to claim 6, Yoon discloses wherein the creating of the layered graph is ceased when the last of the variable value layers includes all of the plurality of atoms and the casual graph is fully covered (See ¶[0025-0027]).
	With respect to claim 7, Yoon discloses creating a goal for the planning task, wherein the creating of the goal includes selecting a value from the last of the variable value layers and randomly selecting at least some of the plurality of variables (see ¶[0027]).
	With respect to claim 8, Yoon discloses a system for creating a planning task comprising: a processor executing instructions stored in a memory device (See Figure 6), wherein the processor: generates a plurality of atoms  (see ¶[0014]-¶[0016]); partitions the plurality of atoms into a plurality of variables (see ¶[0019]-¶[0020]); generates a casual graph based on the plurality of variables (See Figure 2); creates a layered graph including interchanging variable value layers and action layers based on the casual graph (See ¶[0022-0023]); and generates a planning task based on the layered graph (See Figure 4 and ¶[0027]).
	With respect to claim 9, Yoon discloses wherein the generating of the plurality of atoms includes randomly selecting a number of the plurality of atoms, and wherein the partitioning the plurality of atoms into the plurality of variables includes randomly selecting a number of the plurality of variables (See ¶[0017-0018] and ¶[0037]).
	With respect to claim 10, Yoon discloses wherein the generated planning task is a simplified action structures (SAS+) planning task, and wherein the processor further translates the SAS+ planning task to a Stanford Research Institute Problem Solver (STRIPS) fragment of Planning Domain Definition Language (PDDL) (See ¶[0039]).
	With respect to claim 11, Yoon discloses wherein the casual graph includes a structure, and the structure includes a chain, a bipartite graph, a fork, a tree, or a direct acyclic graph (DAG) (See Figure 4).
	With respect to claim 12, Yoon discloses wherein the layered graph is a relaxed planning graph (RPG) (See Figure 4-5).
	With respect to claim 13, Yoon discloses wherein the creating of the layered graph is ceased when the last of the variable value layers includes all of the plurality of atoms and the casual graph is fully covered (See ¶[0025-0027]).
	With respect to claim 14, Yoon discloses wherein the processor further creates a goal for the planning task, wherein the creating of the goal includes selecting a value from the last of the variable value layers and randomly selecting at least some of the plurality of variables (see ¶[0027]).
	With respect to claim 15, Yoon discloses a computer program product for creating a planning task, by a processor (See Figure 6), the computer program product embodied on a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that generates a plurality of atoms (see ¶[0014]-¶[0016]);  an executable portion that partitions the plurality of atoms into a plurality of variables (see ¶[0019]-¶[0020]); an executable portion that generates a casual graph based on the plurality of variables (See Figure 2); an executable portion that creates a layered graph including interchanging variable value layers and action layers based on the casual graph (See ¶[0022-0023]); and an executable portion that generates a planning task based on the layered graph (See Figure 4 and ¶[0027]).
	With respect to claim 16, Yoon discloses wherein the generating of the plurality of atoms includes randomly selecting a number of the plurality of atoms, and wherein the partitioning the plurality of atoms into the plurality of variables includes randomly selecting a number of the plurality of variables (See ¶[0017-0018] and ¶[0037]).
	With respect to claim 17, Yoon discloses wherein the generated planning task is a simplified action structures (SAS+) planning task, and wherein the computer-readable program code portions further include an executable portion that translates the SAS+ planning task to a Stanford Research Institute Problem Solver (STRIPS) fragment of Planning Domain Definition Language (PDDL) (See ¶[0039]).
	With respect to claim 18, Yoon discloses wherein the casual graph includes a structure, and the structure includes a chain, a bipartite graph, a fork, a tree, or a direct acyclic graph (DAG) (See Figure 4).
	With respect to claim 19, Yoon discloses wherein the layered graph is a relaxed planning graph (RPG) (See Figure 4-5).
	With respect to claim 20, Yoon discloses wherein the creating of the layered graph is ceased when the last of the variable value layers includes all of the plurality of atoms and the casual graph is fully covered (See ¶[0025-0027]).
	With respect to claim 21, Yoon discloses wherein the computer-readable program code portions further include an executable portion that creates a goal for the planning task, wherein the creating of the goal includes selecting a value from the last of the variable value layers and randomly selecting at least some of the plurality of variables (see ¶[0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- 
Kobilarov et al. (U.S. Publication No. 2019/0101919 A1) discloses a planning system utilizing casual graph and layered graph
Kobilarov et al. (U.S. Patent No. 10,671,076 B1) discloses a planning system utilizing casual graph and layered graph
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818